DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent 10,623,239 B1) in view of Miyata et al (US Publication 2006/0003773 A1).
Regarding to claims 1 and 13, Li discloses a mobile communication system 100 of a motor vehicle 102 (fig. 1), the mobile communication system comprising: a primary antenna 116-A for receiving a reference signal (col. 4 lines 9-10); a telematics module 108 having a processor 120 and at least one memory 122 including a computer program code 124 (col. 6 lines 46-52), the at least one memory and the computer program code being configured to, with the processor, cause the system at least to: detect 302 a predetermined vehicle event (fig. 3 col. 7 lines 35-44; fault event); measure 312 a primary signal quality of the reference signal (RSSI) received at the primary antenna in response to detecting the predetermined vehicle event (col. 7 line 63-col. 8 line 3); compare 316 the measured primary signal quality with a threshold (col. 8 lines 30-35); and determine a defect in the primary antenna (col. 8 lines 37-39) and activate a diagnostic trouble code DTC associated with the defect, in response to determining that the measured primary signal quality is below the threshold (col. 6 lines 7-9).
Li fails to teach for determine a maximum primary signal quality in response to measuring the primary signal quality.
However, Miyata discloses an apparatus for detecting antenna malfunction comprising determine S42 a maximum primary signal quality in response to measuring a primary signal quality RSSI, compare S44 the maximum primary signal quality with a threshold, and detect S46 an antenna malfunction based the on the comparison (fig. 9 page 8 paragraphs 0094-0095).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for determine a maximum primary signal quality as taught by Miyata into Li’s system to detect antenna malfunction with high accuracy.
Regarding to claim 11, Li discloses measure the primary signal quality a minimum number of times (col. 3 lines 33-35; the averaged RSSI value suggest a minimum number of measurements is perform).
Allowable Subject Matter
Claims 2-10, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or make obvious for “resetting the failure count in response to determining that the primary maximum signal quality is equal to at least the threshold; disabling the primary antenna, in response to determining that the primary maximum signal quality is below the threshold and determining that the failure count is equal to the minimum failure count”, when the resetting and disabling are considered within the specific combination of steps recited in the method of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467